                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR304

       vs.
                                                                     ORDER
WILLIAM ROOT

                     Defendants.


       This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[17]. Counsel needs additional time to conclude investigation and confer with client. For good
cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [17] is
granted as follows:

       1. The jury trial, now set for November 19, 2019, is continued to February 4, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and February 4,
          2020, shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 15th day of November 2019.




                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
